The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/266,989 by JANG et al. for “METHOD AND DEVICE FOR TRANSMITTING SIGNAL THROUGH MULTI-LINK IN WIRELESS LAN SYSTEM”, filed on 02/08/2021. 
Claims 1-14 are now pending. The independent claims are 1 and 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the BC value”. However, there is no previous mention of a “BC value”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US20190158413A1), hereinafter PATIL, in view of Cariou et al. (US20180054847A1), hereinafter CARIOU.

Regarding claim 1, PATIL teaches A method in a wireless local area network (WLAN) system, comprising: (PATIL, Fig. 3A, paragraph 59, teach changing a primary link in a multi-link WLAN environment.)
determining whether a second link is idle for a first time period, by a transmitting device, after receiving ACK through a first link in a transmission opportunity (TXOP) set for the first link; (PATIL, Fig. 3A, paragraph 64, teach determining whether a secondary link is idle for a specified period of time via a beacon frame.)
aggregating, by the transmitting device, the first link and the second link based on the determination; (PATIL, Fig. 4B, paragraphs 37, 90, teach performing link aggregation.)
and transmitting, by the transmitting device, a packet through the aggregated first and second links. (PATIL, Fig. 4B, paragraphs 37, 90, teach transmitting data on Link 1 and Link 2 concurrently.)
	PATIL does not describe the beacon frame as an ACK.	
	CARIOU in the same field of endeavor teaches link aggregation based on an ACK (CARIOU, Fig. 5, step 504, paragraph 83, teach transmitting an acknowledgement on specified bands.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to perform link aggregation based on receiving an acknowledgement on a specified band. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 2, PATIL in view of CARIOU teaches the method of claim 1, further comprising acquiring a BC value for the second link, by the transmitting device, wherein the transmitting device aggregates the first link and the second link based on the BC value for the second link. (CARIOU, Fig. 5B, step 554, paragraph 88, teach a multi-band element including in a link aggregation setup request which corresponds to a BC value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to acquire a BC value for the second link, by the transmitting device, wherein the transmitting device aggregates the first link and the second link based on the BC value for the second link. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 3, PATIL in view of CARIOU teaches the method of claim 1, wherein the transmitting device aggregates the first link and the second link irrespective of the BC value for the second link. (PATIL, Fig. 4B, paragraphs 37, 90, teach performing link aggregation irrespective of a BC value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to aggregate the first link and the second link irrespective of the BC value for the second link. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 4, PATIL in view of CARIOU teaches the method of claim 1, wherein the packet transmitted through the aggregated second link includes information about the TXOP. (PATIL, paragraph 64 teaches teaching including PL information in control frames comprising information about transmission opportunities. Furthermore, CARIOU, Fig. 5B, step 554, paragraph 88, teach a multi-band element including in a link aggregation setup request, wherein the multi-band element includes information about transmission opportunities.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to configure the packet transmitted through the aggregated second link includes information about the TXOP. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 5, PATIL in view of CARIOU teaches the method of claim 1, further comprising: determining, by the transmitting device, whether a third link is idle for a second time period in order to start communication through the third link after the TXOP; and determining, by the transmitting device, whether to start communication through the third link based on determination with respect to the third link. (CARIOU, Fig. 5A, step 502, paragraph 82, teach multi-band element for transmission using one or more interfaces which corresponds to a third link.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to determine whether a third link is idle for a second time period in order to start communication through the third link after the TXOP; and determine whether to start communication through the third link based on determination with respect to the third link. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 6, PATIL in view of CARIOU teaches the method of claim 5, wherein a BC value for the third link is maintained without decreasing for the TXOP. (CARIOU, Fig. 5B, step 554, paragraph 88, teach the multi-band element being maintained and not decreasing any TXOP.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to configure a BC value for a third link as maintained without decreasing for the TXOP. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 7, PATIL in view of CARIOU teaches the method of claim 5, wherein the transmitting device determines whether to start communication through the third link irrespective of BC for the third link. (PATIL, Fig. 4B, paragraphs 37, 90, teach performing link aggregation irrespective of a BC value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to determine whether to start communication through the third link irrespective of BC for the third link. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 8, PATIL teaches A transmitting device, comprising: a transceiver for transmitting/receiving RF signals; and a processor connected to the transceiver, wherein the processor is configured to: (PATIL, Figs. 6-7, teach devices (600/700) comprising transceivers and processors.)
determine whether a second link is idle for a first time period after receiving ACK through a first link in a transmission opportunity (TXOP) set for the first link; (PATIL, Fig. 3A, paragraph 64, teach determining whether a secondary link is idle for a specified period of time via a beacon frame.)
aggregate the first link and the second link based on the determination; (PATIL, Fig. 4B, paragraphs 37, 90, teach performing link aggregation.)
and transmit a packet through the aggregated first and second links. (PATIL, Fig. 4B, paragraphs 37, 90, teach transmitting data on Link 1 and Link 2 concurrently.)
PATIL does not describe the beacon frame as an ACK.	
	CARIOU in the same field of endeavor teaches link aggregation based on an ACK (CARIOU, Fig. 5, step 504, paragraph 83, teach transmitting an acknowledgement on specified bands.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to perform link aggregation based on receiving an acknowledgement on a specified band. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 9, PATIL in view of CARIOU teaches the transmitting device of claim 8, wherein the processor is configured to acquire a BC value for the second link and to aggregate the first link and the second link based on the BC value for the second link. (CARIOU, Fig. 5B, step 554, paragraph 88, teach a multi-band element including in a link aggregation setup request which corresponds to a BC value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to acquire a BC value for the second link, by the transmitting device, wherein the transmitting device aggregates the first link and the second link based on the BC value for the second link. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 10, PATIL in view of CARIOU teaches the transmitting device of claim 8, wherein the processor is configured to aggregate the first link and the second link irrespective of the BC value for the second link. (PATIL, Fig. 4B, paragraphs 37, 90, teach performing link aggregation irrespective of a BC value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to aggregate the first link and the second link irrespective of the BC value for the second link. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 11, PATIL in view of CARIOU teaches the transmitting device of claim 8, wherein the packet transmitted through the aggregated second link includes information about the TXOP. (PATIL, paragraph 64 teaches teaching including PL information in control frames comprising information about transmission opportunities. Furthermore, CARIOU, Fig. 5B, step 554, paragraph 88, teach a multi-band element including in a link aggregation setup request, wherein the multi-band element includes information about transmission opportunities.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to configure the packet transmitted through the aggregated second link includes information about the TXOP. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 12, PATIL in view of CARIOU teaches the transmitting device of claim 8, wherein the processor is configured to determine whether a third link is idle for a second time period in order to start communication through the third link after the TXOP and to determine whether to start communication through the third link based on determination with respect to the third link. (CARIOU, Fig. 5A, step 502, paragraph 82, teach multi-band element for transmission using one or more interfaces which corresponds to a third link.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to determine whether a third link is idle for a second time period in order to start communication through the third link after the TXOP; and determine whether to start communication through the third link based on determination with respect to the third link. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 13, PATIL in view of CARIOU teaches the transmitting device of claim 12, wherein a BC value for the third link is maintained without decreasing for the TXOP. (CARIOU, Fig. 5B, step 554, paragraph 88, teach the multi-band element being maintained and not decreasing any TXOP.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to configure a BC value for a third link as maintained without decreasing for the TXOP. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).

Regarding claim 14, PATIL in view of CARIOU teaches the transmitting device of claim 12, wherein the processor is configured to determine whether to start communication through the third link irrespective of BC for the third link. (PATIL, Fig. 4B, paragraphs 37, 90, teach performing link aggregation irrespective of a BC value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CARIOU with the teachings of PATIL to determine whether to start communication through the third link irrespective of BC for the third link. The motivation would be to enhance the performance of wireless devices by using link aggregation between these wireless devices (CARIOU, paragraph 2).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412